Citation Nr: 1701109	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  03-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include a rash. 

2.  Entitlement to service connection for a stomach disability, to include irritable bowel syndrome, and to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to January 1975, with the United States Marine Corps. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2002 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Oakland, California (hereinafter Agency of Original Jurisdiction ("AOJ")).  Jurisdiction presently resides with the RO in Louisville Kentucky.  

The evidentiary record contains a May 2005 substantive appeal ("VA Form 9"), in which the Veteran requested a hearing before a Veteran's Law Judge.  However, the record shows the Veteran canceled his request for a hearing.  There has been no subsequent correspondence form the Veteran which indicates his desire to reschedule the hearing.  38 U.S.C.A. § 20.704(d). 

These issues have previously been before the Board on multiple occasions.  In September 2009, the Board denied the Veteran's claim for service connection of his skin disorder.  Thereafter, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims ("Court").  In an April 2011 Memorandum Decision, the Court set aside the Board's 2009 denial and remanded the case back to the Board. 

Subsequently, in November 2011, the Board denied service connection for the Veteran's claimed stomach disorder, to include irritable bowel syndrome ("IBS").  Thereafter, the Veteran again appealed his denial to the Court.  In a February 2013 Joint Motion for Remand ("JMR"), the Court vacated the Board's denial and remanded these issue to the Board.  

Additionally, in the November 2011 decision, the Board remanded the Veteran's claim for service connection of his skin rash for further development, to include the procurement of a VA examination. 

Most recently, in a February 2014 order, the Board remanded both issues to the RO for further development.  Specifically, the RO was directed to obtain private treatment records related to the Veteran's skin rash.  Additionally, an updated VA examination for the Veteran's skin rash was requested, as well as an addendum opinion from an October 2010 VA examiner on the issue of secondary service connection for the Veteran's claimed IBS.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  The VBMS record contains additional private treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the Board finds that this evidence is duplicative and does not represent additional new medical evidence.   Additionally, as is discussed below, the benefit to which the evidence relates may be fully granted on appeal without referral to the AOJ.  38 C.F.R. § 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for a chronic skin rash disorder, which was first diagnosed during his active military service. 

2.  The Veteran has not had a diagnosed stomach disability during the appeal period or within proximity thereto. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Veteran has a skin rash disability that was incurred in active military service.  38 U.S.C.A. §§  1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2016). 
 
2.  A stomach disability was not incurred in or aggravated during a period of active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.10 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist: 

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated December 2001, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs"), VA treatment records, and any identified private medical records.  For his part, the Veteran has submitted personal statements and arguments from his representative.  Furthermore, the Veteran has not identified any additional, outstanding evidence that is relevant to the skin rash disorder or the stomach disorder claims being decided herein.  

Additionally, the Board notes that the February 2013 JMR alerted the Veteran that he was free to submit any additional evidence in connection with his claim for service connection of a stomach and/or gastrointestinal disorder.  However, through the date of this decision, no additional evidence was submitted by the Veteran or his representative with respect to this claim. 

The Veteran was additionally afforded VA examinations in October 2010 and April 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Additionally, an addendum opinion was received in September 2014 in connection with the Veteran's claim for SC of his gastrointestinal disorder.  These examinations and the medical opinions provided were thorough, supported by rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  Therefore, the Board finds that they are adequate to decide the claims.

With regard to the previous February 2014 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ afforded the Veteran VA examinations to determine the etiology of his skin rash disorder and requested an addendum opinion be provided as to the etiology of the Veteran's stomach disability.  As such, the AOJ has substantially complied with the remand directives.  

Moreover, for the service connection issues on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the skin rash disorder and stomach disability issues on appeal.    

General Rules and Regulations for Entitlement to Service Connection: 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted, on a secondary basis, for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  That is, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  38 C.F.R. § 3.310(b).  

Additionally, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  Savage, 10 Vet. App. at 495-496.  
Specific to the Veteran's claims his disabilities are the result of his service at Camp Lejeune, North Carolina, the VA has adopted specific regulations.  First, a "Camp Lejeune Veteran" is one who served 30 days or more at Camp Lejeune between January 1, 1957 and December 31, 1987.  38 U.S.C.A. § 1710(f) (West 2014); 79 Fed. Reg. 57,410, 57,415 (to be codified at 38 C.F.R. § 17.400(b)).  The Veteran's military personnel records show he was stationed at Camp Lejeune in May and June of 1973.  Accordingly, he is considered a Camp Lejeune Veteran and his exposure to contaminated drinking water is conceded. 

Second, the VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds ("VOCs").  See Veterans Benefits Administration ("VBA") Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene ("TCE"), a metal degreaser, and perchloroethylene ("PCE"), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' National Research Council ("NRC")'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by the VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

	i.  Entitlement to Service Connection for a Skin Disorder:

The Veteran seeks service connection for a skin disorder.  Specifically, the Veteran contends his current skin rash is related to his exposure to toxins while stationed at Camp Lejeune, North Carolina in May and June 1973.  See February 2001 Statement in Support of Claim.  Throughout his appeal the Veteran has submitted numerous statements which argue his current skin symptoms are directly related to his time at Camp Lejeune.  For example, the Veteran argued his skin rash was caused by exposure to lead in the water at Camp Lejeune.  See May 2003 Statement in Support of Claim.  In  December 2003, in support of this argument, the Veteran submitted a letter posted on the internet from the President of Geochem, Inc., to the Commander of the Atlantic Division, which indicated that Camp Lejeune is among the worst in the nation as far as exposure to environmental contaminants by civilians and military personnel.  

The Board recognizes the Veteran is competent as a lay person to report observable symptoms, such as a skin rash.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current symptoms, and whether or not they were caused by his active duty service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Furthermore, skin rashes are not among the 14 diseases that have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune by the NRC.  Therefore, the Board will evaluate the evidentiary record to determine if service connection is warranted on a direct basis.  

As to the first element of service connection, the Board finds the Veteran has a current skin disorder.  See Fresno VAMC Records.  For example, an April 2016 list of active disabilities the Veteran receives treatment for includes several types of skin rashes and conditions, including seborrheic eczema and a pruritic disorder.  Both of these conditions refer to itchy, dry, and flaky skin.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  Additionally, the Veteran's VA medical records report he is currently prescribed topical medications to treat these skin rashes.  For example, the Veteran is prescribed Fluocinolone Aceton and Tacrolimus.  See Fresno VA Medical Records.  Therefore, the Board finds the Veteran has a current, diagnosed, skin rash disorder for which he receives both treatment for and continuous medications.  

Additionally, the Board finds the Veteran was treated for and diagnosed with various skin conditions during his active military service.  For example, in June 1973, the Veteran sought treatment for a local rash above his umbilical area.  Upon examination, small areas of papules were observed, and he was prescribed a topical medication.  In September 1973, the Veteran complained of a facial rash, which was diagnosed as acne.  Then, in November 1974, the Veteran was again treated for a facial rash, localized on his upper lip and cheeks.  However, following this examination, the Veteran was diagnosed with "mild seborrheic dermatitis" and given an additional topical medication.  Therefore, the Board finds the Veteran experienced multiple in-service occurrences of a skin rash.

At the time of his separation examination, in January 1975, there were no observations or reports of a skin rash.  However, the Board finds the lack of notation or observation of the Veteran's skin rash during his separation examination does not weigh against his claim for service connection.  Notably, seborrheic dermatitis is defined as a chronic dermatitis, with itching, erythema, dry, moist, or greasy scaling, and yellow crusted patches.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  Therefore, by definition, this rash can take the appearance of the skin's color, and present as patches of dry skin.  Thus, the lack of a formal notation of dry skin during the Veteran's January 1975 separation examination is not detrimental to the Veteran's claim for service connection. 

Therefore, as the Veteran has a current diagnosis of a chronic skin condition, and experienced symptoms during his active service, the Board must next determine if there is a nexus between the two.  In this regard, the Board notes that VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Furthermore, the Court has held that lay evidence may be competent to show continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Davidson v. Shinseki, 581, F.3d 1313, 1315-16 (Fed. Cir. 2009). 

A review of the Veteran's medical records following his separation from military service reveals he was consistently treated for "chronic" skin lesions.  For example, in January 2003, the Veteran was seen for complaints of a skin rash on the back of his neck.  See Visalia Medical Clinic Records.  Following a physical examination, the Veteran was diagnosed with "chronic neoplasms of uncertain behavior."  As for the "uncertain" aspect of this diagnosis, the Board notes that this represents a clinical diagnosis of a skin lesion, which has "uncertain," or rather, unpredictable and uncontrolled growth and behavior.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  A biopsy of the Veteran's skin rash in April 2003, reported "chronic" inflammation and "hyperkeratosis" or abnormal thickening of the skin.

Subsequent medical records continue to reflect the Veteran reported a reoccurrence of his skin rash.  For example, the evidentiary record contains a February 2008 dermal tumor excision.  See Visalia Medical Clinic Records.  Furthermore, a review of the Veteran's VA medical records show he continued to receive prescriptions for topical medications to control and prevent outbreaks of his skin rashes.  See Fresno VAMC Records. 

Based upon the above review of the evidentiary record, the Board finds there is sufficient evidence to award service connection for the Veteran's skin rash disability on the basis of chronicity in service with continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  As discussed above, the Veteran has sought and received treatment for his skin rashes since his separation from military service.  

In reaching this determination, the Board is aware of the negative examinations contained in the evidentiary record.  For example, the most recent contract examination concluded the Veteran was not entitled to service connection because he did not exhibit symptoms of his rash on the day of his evaluation.  See April 2014 Skin DBQ Examination. However, as discussed above, the Veteran is diagnosed with a skin rash which is clinically defined by its unpredictable growth patterns and manifestations.  Therefore, the absence of visible signs during this April 2016 examination does not definitively establish that he does not have an active, chronic skin rash.  Furthermore, the examiner overlooked pertinent medical records, which showed ongoing treatment for a chronic skin rash and prescribed topical medications for this skins rash.  As such, the Board finds this examination is entitled to little probative weight. 

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a chronic skin rash is warranted.  As discussed above, the Veteran has a current chronic skin disability, diagnosed as seborrheic eczema, chronic neoplasm of uncertain behavior, and/or pruritic disorder.  See Fresno VAMC Records and Visalia Medical Clinic Records.   The Veteran's STRs indicate he experienced multiple in-service manifestations of his chronic skin disability, which was diagnosed as both seborrheic dermatitis and acne.  Following his separation from military service, the Veteran continued to seek treatment for his skin rashes.  Therefore, the Board finds the evidentiary record contains sufficient lay and medical evidence to award service connection for the Veteran's skin rash disability on the basis of chronicity in service or continuous symptoms thereafter.  

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for the Veteran's chronic skin disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).  

ii.  Entitlement to Service Connection for a Stomach Disability, to Include IBS, and to Include as Secondary to a Service Connected Disability:

The Veteran is additionally seeking service connection, on either a direct or secondary basis, for his symptoms of gastrointestinal discomfort.  Throughout the pendency of his appeal, the Veteran has alleged he did not experience any gastrointestinal symptoms or limitations until he began his active duty service.  See February 2001 Statement in Support of Claim.

In various statements to the Board, the Veteran contends his current symptoms are attributable to his time stationed at Camp Lejeune, in May and June 1973.  In December 2003, the Veteran submitted a letter posted on the internet from the President of Geochem, Inc., to the Commander of the Atlantic Division, which indicated that Camp Lejeune is among the worst in the nation as far as exposure to environmental contaminants by civilians and military personnel.  The Veteran alleges that during his time at Camp Lejeune, he was exposed to and drank contaminated water, which affected his central nervous system and caused his current digestive problems.  See May 2003 Statement in Support of Claim.

The Board first notes that the Veteran's reported gastrointestinal disability, to include IBS, is not enumerated among the 14 diseases that have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune by the NRC.  

Additionally, after a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for a stomach disability, to include IBS.  In reaching this conclusion, the Board finds the Veteran has at no time relevant to this appeal been diagnosed with IBS or any other stomach disorder. 

In reaching this determination, that the Veteran does not have a current stomach disability, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description if the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of his claim for service connection.  Despite this broad approach, the Board finds there is no current diagnosis for any stomach condition and therefore, the first element of service connection has not been met. 
In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective symptoms, whether stomach pain, cramps, bloating, or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.

A close inspection of the Veteran's STRs does not indicate he was ever diagnosed with any stomach condition or other gastrointestinal disorder.  Although the Veteran did receive treatment for symptoms of "vomiting," "stomachache," and an "upset stomach," there is no evidence he was ever formally diagnosed with a discernable impairment.  For example, in June 1973, the Veteran was treated for symptoms of "possible gastritis," but was never formally diagnosed with any condition.  Furthermore, the Veteran's January 1975 separation examination and associated medical history report are negative for any complaints, findings, or diagnosis of a stomach disorder or other gastrointestinal disability.  

Following his separation from military service, the Veteran's medical records do not contain any diagnoses for a stomach disability, despite intermittent treatment for complaints of gastrointestinal discomfort.  For example, in May 1985, the Veteran sought treatment for symptoms of epigastric discomfort, described as indigestion, gas, and bloating.  See Private Medical Records of Dr. M.Y.  During the physical examination, the Veteran reported he was under a lot of "stress" at home, as he and his wife were working opposite schedules.  An upper gastrointestinal examination was performed, which reported wholly normal findings.  Specifically, following administration of barium, the Veteran's esophagus was observed to be normal in shape and size.  The report further described the Veteran's gastric contours patterns within normal limits and that there was no evidence of any ulceration throughout the examination.   During a follow-up examination, the Veteran reported his symptoms had subsided after his wife changed her work schedule. 

Subsequent medical records continue to reflect intermittent reports of gastrointestinal symptoms.  However, despite the Veteran's complaints, no formal diagnosis was provided and no objective medical examination identified any active diseases.  Notably, additional upper gastrointestinal series performed in September 1992 reported wholly normal findings.  Additionally, in September 1992 an abdominal sonogram was performed and showed no abnormalities. 

A private physical examination conducted in March 2003 contains a suspected diagnosis for IBS.  See Visalia Medical Clinic Records.  However, this diagnosis appears to be based upon the Veteran's subjective reports of symptoms and his past medical treatment.  Notably, there are no accompanying diagnostic imaging reports and no abnormalities were elicited during the physical examination.  The Veteran again denied any symptoms of nausea, vomiting, or diarrhea, and denied any other associated symptoms of IBS.  Rather, the Veteran described his symptoms as intermittent pressure from gas and bloating.  Additionally, a review of the physical examinations preceding and following this purported diagnosis, do not reflect any significant change in the Veteran's weight.  For example, during a physical examination in January 2003 the Veteran was reported to weigh 163 pounds.  The Veteran's weight in June 2003 was reported as 161 pounds, reflecting no significant weight loss.  See Fresno VAMC Records. 

The Board additionally notes the Veteran's later treatment records, with VA physicians, suggest his abdominal discomfort was a side-effect of his psychologic medications.  For example, in July 2004, the Veteran's complaints of an "upset stomach" are reported as a typical side-effect of his prescription for Risperidone.  See Fresno VAMC Records.  Similarly, in October 2004, the Veteran's dose of Risperidone was increased, and he was again counseled on the side-effects of "nausea, vomiting, diarrhea, constipation, and loss of appetite."  The Veteran stopped taking this medication in March 2006, due to symptoms of nausea.  

Following this cessation of Risperidone, the Veteran did not report any continuing symptoms of abdominal discomfort.  For example, during a physical examination in August 2008, the Veteran's abdomen was reported as soft and non-tender, with no masses and normal bowel sounds.  Similar results were reported during a physical examination in December 2009.  Additionally, the Veteran had gained weight during this period, as his weight was reported as 176 pounds.  Therefore, both the objective and subjective reports suggest the Veteran's symptoms of IBS resolved after he changed medications. 

As part of his current appeal, the Veteran was afforded a VA examination in October 2010.  During this examination, the Veteran reported he began experiencing gastrointestinal symptoms in 1978.  He described these symptoms as "abdominal crampy pain with monthly regurgitation and vomiting."  A physical examination was performed, and the Veteran's abdomen was described as non-tender and bowel sounds were reported as active and "normal" in all four quadrants.  Based upon this physical examination, and a review of the Veteran's claims file, the VA examiner opined the Veteran did not have IBS.  Specifically, the VA examiner explained the Veteran's symptoms were not consistent with a diagnosis of IBS, as there was no evidence of diarrhea or constipation, and the Veteran had not experienced any weight loss.  The VA examiner further cited to normal upper gastrointestinal studies of the Veteran, as well as a recent colonoscopy examination, which showed no evidence of any lesions suggestive of IBS.  

Based upon a review of the Veteran's claims file, a physical examination of the Veteran, and with consideration of the Veteran's subjective symptoms, the VA examiner opined the Veteran's symptoms of "an unspecified intestinal disorder" were less likely than not related to his military service.  Furthermore, the VA examiner opined the Veteran's symptoms were not attributable to his time at Camp Lejeune.   In support of these conclusions, the VA examiner explained the Veteran's symptoms were "intermittent," as he has not received or sought any significant or continuous treatment.  Additionally, the VA examiner cited to the Veteran's subjective descriptions of his symptoms as intermittent.  The VA examiner further noted the Veteran was not prescribed any anti-secretatory medication and all diagnostic studies have reported normal findings, showing no evidence of any active gastrointestinal or stomach diseases. 

The October 2010 VA examiner further opined the Veteran's "symptoms of pain may be related to a functional or non-medical condition possibly related to stress."  Additionally, despite providing a diagnosis of an "unspecified intestinal disorder," the VA examiner reported that "to date, there is no known cause for the Veteran to have [the] symptoms" he has reported.  The VA examiner explained that in the absence of radiographic evidence of reflux or hiatal hernia, the Veteran "is most likely having symptoms attributable to stress and of non-organic pathology."  In November 2010, an upper gastrointestinal endoscopy was performed, which showed wholly normal results, and no evidence of any reflux or hiatal hernia.  See October 2010 VA Examination, with Attached Endoscopy Results. 

As to the VA examiner's statements on the issue of stress, and in accordance with the February 2013 JMR, the Board requested a supplemental opinion from the October 2010 VA examiner.  See September 2014 VA Examination.  Specifically, the Board requested the VA examiner provide an opinion as to whether the Veteran's purported gastrointestinal disability was related to his service connected disability of PTSD.  In response, the VA examiner explained that the Veteran has not been diagnosed with any discernable gastrointestinal disability, and therefore his symptoms could not be attributable to his military service.  After reviewing the Veteran's updated claims file, the VA examiner explained the Veteran does not have any current or active diagnoses for a gastrointestinal or stomach disability.  In addition to the lack of any formal diagnosis, the VA examiner cited to the past diagnostic imagining reports, including the November 2011 endoscopy and a February 2011 computerized tomography ("CT") scan, which have all reported wholly normal findings.  Therefore, as the Veteran has not been diagnosed with any gastrointestinal disorder, the VA examiner opined the Veteran's symptoms could not be attributable to his military service. 

The Board notes that the VA examiner did not explicitly provide an opinion as to whether the Veteran's symptoms could be related to his service connected PTSD.  However, this is not a fatal error on the VA examiner's part.  As the Board has explained in great detail above, the Veteran does not have a current diagnosis for any gastrointestinal disability, and has not been diagnosed with one at any time during the pendency of this appeal.  Furthermore, the first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that because the Veteran does not have a current diagnosis, the VA examiner's omission does not represent a fatal error.  Without a clinically diagnosed impairment or disability, there can be no award of service connection, on either a direct or secondary basis.  

Therefore, the Board has reviewed all the medical evidence of record, but no probative evidence of record establishes that the Veteran has been diagnosed with any discernable gastrointestinal or stomach disorder.  In the absence of proof of a present disability, there can be no valid claim for service connection.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The Board emphasizes the Veteran is competent as a lay person to report difficulty breathing and other respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in the present case, the Veteran's lay complaints, although acknowledged, are outweighed by the more probative diagnostic imaging reports and objective testing conducted during the pendency of his appeal.  Overall, the Board finds these objective diagnostic imaging reports and physical examinations to be more probative, and demonstrate that the Veteran does not have any current gastrointestinal disorder.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for an asthmatic or other respiratory disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the Veteran's skin rash disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for a stomach disability, to include IBS, and to include as secondary to a service-connected disability, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


